In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00182-CV
                               __________________

                          LARRY ALAN FITTS, Appellant

                                         V.

                          CAROLINE A. FITTS, Appellee

__________________________________________________________________

                On Appeal from the 260th District Court
                       Orange County, Texas
                     Trial Cause No. D180471-D
__________________________________________________________________

                           MEMORANDUM OPINION

      On July 17, 2020, we notified the parties that the appellant, Larry Alan Fitts,

filed a notice to appeal which, based on the record before us, did not appear to have

been timely under the Rules of Appellate Procedure that controls the deadlines for

appeals. See Tex. R. App. P. 26.1. Caroline A. Fitts, the appellee, did not file a

response to our notice.

      The record shows the trial court signed the judgment that is the subject of

Larry Fitts’s appeal on March 24, 2020. Because the record shows that Larry Fitts

                                         1
filed a timely motion for new trial, his deadline to appeal was extended from the

normal appellate period that controls the deadlines to appeal. See Tex. R. App. P.

26.1(a). Nonetheless, even with the benefit of the extended deadline triggered by his

filing of a timely motion for new trial, the Rules required Larry Fitts to file a notice

of appeal no later than June 22, 2020. But the notice in this appeal was not filed until

July 16, 2020, so it’s late. Id.

        The notice of appeal that Larry Fitts filed is untimely. Given the length of his

delay, the notice he filed also falls outside the period in which we may exercise

discretion and grant an extension of time to appeal. See id.; see also Tex. R. App. P.

26.3.

        We conclude the Court lacks jurisdiction over the appeal. For that reason, we

dismiss it for lack of jurisdiction.

        APPEAL DISMISSED.


                                                           PER CURIAM


Submitted on September 2, 2020
Opinion Delivered September 3, 2020

Before Kreger, Horton, and Johnson, JJ.




                                            2